R. MOFFITT AND CRAIG L. SHANK,
                TRUSTEES OF THE MOFFITT AND
                SHANK LTD. PROFIT SHARING PLAN;
                TACK NAKAMURA AND CORALEE
                NAKA1VIURA, CO-TRUSTEES OF THE
                TACK NAKAMURA FAMILY TRUST;
                JOHN DOYLE; ALICEANN DOYLE;
                CHARLES R DRAKE, TRUSTEE OF THE
                C.R. DRAKE & SONS, INC., PROFIT
                SHARING PLAN; JERRY KRACAW AND
                DOROTHY KRACAW, CO-TRUSTEES OF
                THE JERRY E. KRACAW FAMILY
                TRUST; EDWIN W. BODILY AND IRMA
                BETH BODILY, CO-TRUSTEES UNDER
                THE BODILY LIVING TRUST
                AGREEMENT; C.B. BROWN CO., INC., A
                NEVADA CORPORATION; HARLAN
                HILES; JOHN B. TALLMAN AND IRENE
                TALLMAN, CO-TRUSTEES OF THE
                JOHN B. TALLMAN FAMILY TRUST;
                DONALD G. PETERS AND JESSELL J.
                PETERS, TRUSTEES OF THE SPARE
                TIME BOWLING CENTER, INC., PROFIT
                SHARING PLAN; ESTHER P. SLAGLE,
                TRUSTEE OF THE ESTHER SLAGLE
                1990 TRUST; GEORGE N. DELONG AND
                DANIELLE K. DELONG, TRUSTEES OF
                THE GEORGE DELONG
                CONSTRUCTION INC. PROFIT
                SHARING PLAN; DANIEL R. HETRICK
                AND GILBERTA L. HETRICK; BRUCE K.
                KENT, TRUSTEE OF THE IRA H. KENT
                FAMILY TRUST; BARBARA J. WILLARD;
                STANFORD J. COWLEY AND JEANNE A.
                COWLEY; FRED MILLER AND GAY
                LYNN MILLER; DEBRA ODETTE,
                TRUSTEE OF THE DEBRA ODETTE
                TRUST; JUDY DELONG, AS TRUSTEE
                OF DELONG RANCHES, INC.
                RESTATED PROFIT SHARING PLAN;
                JOSEPH GENE BAUM AND LOIS C.
SUPREME COURT
        OF
     NEVADA
                                             2
(0) [947A
                         BAUM, TRUSTEES OF THE GENE AND
                         LOIS BAUM FAMILY TRUST;
                         CALIFORNIA NATIONAL BANK
                         CUSTODIAN FBO RONALD F.
                         SEMENKO; PAULINE JOAN HALL
                         FRIEDRICH AND JOHN TILTON
                         FRIEDRICH, TRUSTEES OF THE
                         PAULINE AND JOHN FRIEDRICH
                         TRUST; RICHARD A. GRAHAM AND
                         KATHLEEN E. GRAHAM; MARIE P.
                         YORK, TRUSTEE OF THE MARIE P.
                         YORK TRUST; DIAN WILLIS-PUTNAM,
                         TRUSTEE OF THE DIAN WILLIS TRUST;
                         ROLFE H. SCHWARTZ AND CATHERINE
                         T. SCHWARTZ; MICHAEL E.
                         RENCANZONE AND CHRISTINE
                         RENCANZONE; DONALD G. KRACAW
                         AND TERRI KRACAW, CO-TRUSTEES
                         OF THE DONALD G. KRACAW FAMILY
                         TRUST; KATHRYN E. NICHOLS,
                         TRUSTEE OF THE NICHOLS FAMILY
                         TRUST; JANICE E. SMITH; MARVIN B.
                         HETRICK AND LARAY S. HETRICK, CO-
                         TRUSTEE OF THE MARVIN B. HETRICK
                         FAMILY TRUST; BONNIE LOUISE BELL;
                         DONALD JONES AND ANN DARLENE
                         JONES, CO-TRUSTEES OF THE
                         DONALD AND ANN DARLENE JONES
                         TRUST; LESLIE L. BELANGER AND
                         VIRGINIA BELANGER, CO-TRUSTEES
                         OF THE LESLIE L. BELANGER AND
                         VIRGINIA BELANGER FAMILY TRUST;
                         MARTIN J. LARRANETA; DONALD G.
                         PETERS AND JESSELL J. PETERS, CO-
                         TRUSTEES OF THE PETERS FAMILY
                         TRUST; IRENE K. REEVES; TIMMONS F.
                         BENGOCHEA; GARY A. ECHEVARRIA
                         AND BRYN M. ECHEVARRIA, CO-
                         TRUSTEES FOR THE GARY AND BRYN
                         ECHEVARRIA FAMILY TRUST; ITALO G.
                         VALLE, TRUSTEE OF THE VALLE
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 194/A    43423(fio
                  FAMILY TRUST; BARBARA J.
                  KINGSLEY; NORMAN L. QUIGLEY AND
                  NANCY QUIGLEY; DIANA
                  LECUMBERRY, TRUSTEE OF THE
                  DIANA LECUMBERRY TRUST;
                  CARLENE A. MENDIETA, TRUSTEE OF
                  THE CARLENE A. MENDIETA
                  REVOCABLE LIVING TRUST; WALLACE
                  R. BAUM, TRUSTEE OF THE RWB
                  TRUST; ELIZABETH M. STALEY,
                  TRUSTEE OF THE ELIZABETH M.
                  STALEY TRUST; WARNER WHIPPLE,
                  TRUSTEE OF THE WARNER WHIPPLE
                  FAMILY TRUST; ROBERT A. HEGUY
                  AND ELIZABETH A. MAW-HEGUY;
                  EVERETT DEAN GUSTIN AND LOIS L.
                  GUSTIN, TRUSTEES OF THE GUSTIN
                  FAMILY TRUST; STEVE DORSA; IRENE
                  JOY FULLENWIDER, AS SURVIVING
                  GRANTOR UNDER THE JACK
                  FULLENWIDER TRUST; JAMES T.
                  JOHNSON AND CAROL J. JOHNSON,
                  TRUSTEES OF THE JOHNSON FAMILY
                  TRUST; DIANA S. CHRISTISON;
                  WILLIAM A. DEAL AND AUDREY M.
                  DEAL, TRUSTEES OF THE DEAL JOINT
                  REVOCABLE TRUST AGREEMENT;
                  WESLEY R. WEEK; ELMER R. ENTYRE
                  AND MARY S. ENTYRE, TRUSTEES OF
                  THE ELMER AND MARY S. ENTYRE
                  TRUST; AND MARK COWLEY, JOINTLY
                  AND SEVERALLY ALL AS SUCCESSORS
                  IN INTEREST TO AND/OR ALTER EGOS
                  OF SUNSET BLUFFS, LLC,
                  Respondents.




SUPREME COURT
         OF
      NEVADA
                                             4
(0) I 947A    e
                                           ORDER OF AFFIRMANCE

                               This is an appeal from a district court order dismissing a
                   breach of contract action. Second Judicial District Court, Washoe County;
                   Patrick Flanagan, Judge.
                               Respondents moved to dismiss appellant's action, arguing that
                   it was an attempt to circumvent an earlier district court action dismissing
                   appellant's claims under NRCP 41(e) with prejudice. The district court
                   granted the motion and dismissed appellant's action. On appeal,
                   appellant argues that NRCP 41(e)'s five-year deadline for bringing its
                   claims to trial had not run in the previous district court action because the
                   original property developer's bankruptcy proceeding included an
                   automatic stay, precluding appellant from bring its cause of action against
                   the developer to trial. Appellant did not appeal from the district court
                   order dismissing the prior complaint with prejudice under NRCP 41(e) and
                   did not challenge the district court's finding that the bankruptcy stay did
                   not apply to toll the time to bring its action to trial. Appellant therefore
                   may not now raise that challenge for the first time in this appeal.         See,
                   e.g., Lighthouse v. Great W Land & Cattle Corp., 88 Nev. 55, 493 P.2d 296
                   (1972) (concluding that an appellant cannot challenge an earlier NRCP
                   41(e) dismissal in a subsequent action when the dismissal of the earlier
                   action was not appealed). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.


                                                                        J.



                                                                                          J.
                    ibbons                                     Pickering
SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    cep
                       cc: Hon. Patrick Flanagan, District Judge
                            Charles R. Kozak
                            Early Sullivan Wright Gizer & McRae, LLP
                            Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    4ligirP